Case: 18-13791    Date Filed: 08/07/2019   Page: 1 of 14


                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13791
                            Non-Argument Calendar
                          ________________________

                           Agency No. A208-455-464


MARITZA CONCEPCION CALIX-GONZALEZ,

                                                 Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                 Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (August 7, 2019)
Before MARTIN, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Maritza Calix-Gonzalez, a Honduran citizen, petitions for review of a final

order of the Board of Immigration Appeals (“BIA”) affirming the Immigration
                Case: 18-13791   Date Filed: 08/07/2019   Page: 2 of 14


Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”). Calix-Gonzalez

applied for asylum, withholding of removal, and CAT relief based on two incidents

of gang members threatening her and her minor son Hector, who was a derivative

applicant. The BIA denied the asylum and withholding of removal claims because

it determined that Calix-Gonzalez had shown neither past persecution nor a

well-founded fear of future persecution based on membership in a particular social

group. It determined that the gang’s conduct did not rise to the level of persecution

and was unrelated to Calix-Gonzalez’s and Hector’s membership in a protected

social group. The BIA denied the request for CAT relief because it determined

that Calix-Gonzalez presented no evidence showing that a return to Honduras

would, more likely than not, subject them to torture with the consent or

acquiescence of the government.

      On appeal, Calix-Gonzalez argues that the BIA’s decision was erroneous

because based on the gang’s threats she and Hector suffered past persecution and

had a well-founded fear of future persecution connected to their membership in a

cognizable particular social group. We disagree. After careful review, we deny

the petition.




                                          2
                 Case: 18-13791          Date Filed: 08/07/2019     Page: 3 of 14


                                    I.      BACKGROUND

      Calix-Gonzalez and Hector entered the United States in September 2015.

One day after they entered the country, the Department of Homeland Security

issued them notices to appear to show why they should not be removed. They

conceded that they were removable, but Calix-Gonzalez filed an application for

asylum, withholding of removal, and CAT relief for herself and Hector based on

past persecution they had allegedly suffered because of their membership in a

particular social group.

      At a merits hearing, Calix-Gonzalez and Hector were represented by counsel

who argued that the “particular social group” of which they were members

consisted of “[y]oung Honduran families subject to threats [by] gangs.” A.R. at

67.1 In support of the application, Calix-Gonzalez presented testimony given by

her and Hector, a U.S. Department of State Country Report on Honduras, and a

State Department Travel Warning on the country.

      Calix-Gonzalez and Hector testified that they left the Honduran city of

Juticalpa because two encounters with a gang at Hector’s school showed that the

gang wanted to kill him. After the first encounter, Hector called Calix-Gonzalez

and asked her to pick him up from school because gang members with blades and



      1
          Citations to “A.R.” refer to the administrative record.


                                                  3
              Case: 18-13791    Date Filed: 08/07/2019    Page: 4 of 14


knives were threatening to kill him if he did not join the gang. She called the

police and brought Hector home. The gang members left when the police arrived,

but according to Calix-Gonzalez, the police “didn’t do anything.” Id. at 75-76.

After this incident, Hector did not want to go to school again, and Calix-Gonzalez

kept him home. During the second encounter, about five gang members armed

with blades and knives traveled to Calix-Gonzalez’s home where they threatened

to kill her and Hector. She called the police, but by the time they arrived, the gang

members had fled. The police made no arrests in either incident with the gang.

      Calix-Gonzalez also testified that, according to her neighbor, Leticia Salinas,

gang members continued their efforts to find and kill Calix-Gonzalez after she left

Honduras. Calix-Gonzalez believed that if she were to return, the gang would kill

her and Hector, even if they moved to a different city. She conceded, however,

that no one knew her or Hector in Tegucigalpa, another Honduran city. She also

conceded that she could not name the gang to which the members belonged.

Hector similarly could not name the gang.

      The IJ denied Calix-Gonzalez’s application for asylum, withholding of

removal, and CAT relief. He found that her testimony was credible but determined

that the isolated gang-related incidents did not amount to persecution based on

membership in a particular social group. Specifically, he determined that the

gang’s conduct did not amount to persecution, the gang had not targeted Calix-


                                          4
              Case: 18-13791    Date Filed: 08/07/2019    Page: 5 of 14


Gonzalez and Hector because of their membership in a particular social group, and

the Honduran police had assisted them by responding to both incidents. He

determined that Calix-Gonzalez lacked a well-founded fear of future persecution

because she made no attempt to avoid any future persecution by relocating

elsewhere in Honduras before immigrating to the United States even though it was

reasonable for her to do so. He determined that she was entitled to no CAT relief

because he found that no record evidence showed that the government had ever

held her or Hector in custody or intended to acquiesce to their torture.

      Calix-Gonzalez appealed the IJ’s decision to the BIA. The BIA first

affirmed the IJ’s denial of asylum. It determined that the gang’s actions did not

rise to the level of persecution because the threats were unaccompanied by

physical violence and it was unclear whether the gang members were prepared to

carry out their threats. As Calix-Gonzalez had not shown that these threats

amounted to past persecution, the BIA stated that she was entitled to no

presumption of a well-founded fear of future persecution. The BIA also agreed

with the IJ’s determination that the gang’s threats bore no relation to Calix-

Gonzalez’s or Hector’s membership in a particular social group. Instead, it

determined that the gang’s threats were personal in nature—resulting from her

perceived interference with gang recruitment. Additionally, the BIA affirmed the

IJ’s denial of asylum on the alternate ground that Calix-Gonzalez had shown


                                          5
                Case: 18-13791    Date Filed: 08/07/2019   Page: 6 of 14


neither that (1) the Honduran authorities were unable or unwilling to assist, nor

that (2) relocation within Honduras would be unsafe. Based on its determination

that Calix-Gonzalez was ineligible for asylum, the BIA determined that she failed

to satisfy the higher burden of proof applicable to her withholding of removal

claim.

         The BIA also affirmed the IJ’s denial of CAT relief. The BIA determined

that Calix-Gonzalez’s speculation that she and Hector would be tortured upon their

return to Honduras, and that its corrupt government would ignore such torture, was

insufficient to show that they would, more likely than not, be tortured by or with

the acquiescence of a public official.

         This is Calix-Gonzalez’s petition for review.

                          II.    STANDARDS OF REVIEW

         We review the BIA’s legal determinations de novo. Castillo-Arias v. U.S.

Att’y Gen., 446 F.3d 1190, 1195 (11th Cir. 2006). We review the BIA’s factual

findings under the substantial evidence test, which requires us to view the record in

the light most favorable to the BIA’s decision and draw all reasonable inferences in

its favor. Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc).

We will affirm the BIA’s decision if, considering the record as a whole, it is

supported by reasonable, substantial, and probative evidence. Id. at 1027.




                                            6
                Case: 18-13791       Date Filed: 08/07/2019       Page: 7 of 14


                                    III.    DISCUSSION

       Calix-Gonzalez argues that the BIA erred in determining that she and Hector

were ineligible for asylum and withholding of removal.2 According to

Calix-Gonzalez, the record compels the conclusion that she and Hector suffered

past persecution at the hands of the gangs based on their membership in the

particular social group consisting of impoverished youths, without a father or

protective authority, who publicly refuse to join gangs. She also argues that the

gang imputed a political opinion on Hector based on his refusal to join. She

further argues that she and Hector face an objectively reasonable risk of future

persecution upon their return to Honduras because of that country’s widespread

gang problem.

       The government responds that the two incidents of intimidation by the gang

members did not rise to the level of persecution. According to the government, the

gang’s threats were based on a personal reason, Hector’s refusal to join, not

membership in a protected group. The government further argues that the

Honduran government was willing to protect Calix-Gonzalez and her family

because the police showed up when she reported the gang’s threats, and she

testified that the police had always been there to provide help. The government


       2
         Calix-Gonzalez raises no argument that the BIA erred by denying her CAT relief. We
therefore dismiss her petition as to that claim. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,
1228 n.2 (11th Cir. 2005).
                                                7
             Case: 18-13791     Date Filed: 08/07/2019   Page: 8 of 14


asserts that Calix-Gonzalez has shown no well-founded fear of future persecution

because she has provided no evidence, apart from speculation, showing that she

lacked the option of relocating within Honduras.

      Our review of the record indicates that the BIA’s ruling was supported by

substantial evidence. As we first explain, we affirm the BIA’s denial of Calix-

Gonzalez’s asylum claim because we cannot say based on the gang’s threats that

the record compels the conclusion that she either suffered past persecution or had a

well-founded fear of future persecution. As we then explain, our conclusion that

Calix-Gonzalez has failed to demonstrate asylum eligibility means that she has also

failed to show eligibility for withholding of removal.

A.    Substantial Evidence Supported the BIA’s Determination that Calix-
      Gonzalez Was Ineligible For Asylum.

      To qualify for asylum, an applicant must prove that she is a “refugee” as that

term is defined in the Immigration and Nationality Act (“INA”). 8 U.S.C.

§ 1158(b)(1)(A); Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th

Cir. 2007). The INA defines a refugee as:

      [A]ny person who is outside any country of such person’s
      nationality . . . and who is unable or unwilling to return to, and is
      unable or unwilling to avail himself or herself of the protection of,
      that country because of persecution or a well-founded fear of
      persecution on account of race, religion, nationality, membership in a
      particular social group, or political opinion . . . .




                                          8
              Case: 18-13791    Date Filed: 08/07/2019   Page: 9 of 14


8 U.S.C. § 1101(a)(42)(A). Thus, the applicant may prove that she is a refugee by

presenting “specific and credible evidence” of either past persecution or a

well-founded fear of future persecution based on a statutorily enumerated ground.

Sanchez Jimenez, 492 F.3d at 1232. “A showing of past persecution creates a

rebuttable presumption of a well-founded fear of future persecution.” Id. If the

applicant cannot demonstrate past persecution, she must demonstrate that she has a

well-founded fear of future persecution by showing that there is a reasonable

possibility of her suffering persecution if she returned to her home country. Mejia

v. U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir. 2007). The applicant’s fear of

future persecution is not well-founded if she could avoid it by relocating to another

part of her home country. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1352

(11th Cir. 2009); 8 C.F.R. § 208.13(b)(2)(ii).

      Although the INA does not define “persecution,” we have stated that

“persecution is an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Sanchez Jimenez, 492 F.3d at 1232 (internal quotation marks

omitted). When deciding whether an applicant has suffered past persecution, the

factfinder must consider the cumulative effect of the alleged incidents. Delgado v.

U.S. Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007). Persecution may occur at the

hands of the government or a private actor. Ayala v. U.S. Att’y Gen., 605 F.3d 941,


                                          9
             Case: 18-13791     Date Filed: 08/07/2019   Page: 10 of 14


950 (11th Cir. 2010). If an applicant for asylum alleges persecution by a private

actor, she must prove that her home country is unable or unwilling to protect her

from that private actor. Id.

      The record is insufficient to compel the conclusion that Calix-Gonzalez and

Hector suffered past persecution. To show past persecution, Calix-Gonzalez relies

on the two encounters with the gang where its members issued death threats. “A

credible death threat by a person who has the immediate ability to act on it

constitutes persecution regardless of whether the threat is successfully carried out.”

Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1333-34 (11th Cir. 2010). In Diallo, we

held that the petitioner showed that he received a credible death threat from

someone who had the immediate ability to act on it when he testified that in a fight

between armed soldiers and his political opposition group, his brother was killed;

he and his father were beaten; and the soldiers took him and the other members of

his group to a separate location “where they were photographed, registered,

detained, and warned that they would be executed the following day.” Id. at 1331,

1333-34. In contrast, we held in Sepulveda v. U.S. Att’y General, 401 F.3d 1226,

1231 (11th Cir. 2005), that the petitioner failed to show past persecution based on

death threats when she testified that individuals identifying themselves as

belonging to a guerilla group “called [her] by name, used profanity, directed her to




                                          10
               Case: 18-13791    Date Filed: 08/07/2019    Page: 11 of 14


stop her [political] activities, . . . made death threats” towards her and her political

group, and bombed the restaurant where she was employed. 401 F.3d at 1231.

      Here, the record does not mandate the conclusion that the gang’s death

threats were sufficient to show past persecution. Unlike in Diallo, Hector suffered

no physical harm at the hands of the gang; no evidence shows that the gang

seriously harmed other people similarly situated to Hector; and no evidence shows

that this particular gang ever attempted to harm anyone at all. Lacking these

indications of credibility, we conclude that here the gang’s threats were more like

the threats issued in Sepulveda than those given in Diallo. Thus, we cannot say

that the record required the BIA to determine that the threats rose to the level of

persecution.

      Nor does the record compel the conclusion that Calix-Gonzalez had a

well-founded fear of future persecution. Because she failed to show past

persecution, she bore the burden of showing a well-founded fear of future

persecution that could not reasonably be avoided by relocating within Honduras.

Kazemzadeh, 577 F.3d at 1352. She did not meet this burden because she

submitted no evidence, apart from her unsubstantiated fear of the gang throughout

the entire country, to show why the gang would threaten her safety in parts of

Honduras other than Juticalpa. See Mazariegos v. Office of U.S. Att’y Gen., 241
F.3d 1320, 1327-29 (11th Cir. 2001) (concluding that substantial evidence existed


                                           11
               Case: 18-13791       Date Filed: 08/07/2019       Page: 12 of 14


to support a finding that a petitioner could safely relocate in his home country

when he failed to show that his alleged persecutors operated throughout the entire

country). Though she submitted with her application both a Country Report and a

Travel Warning on Honduras issued by the Department of State, these documents

cannot establish that she and Hector lacked the option of relocating in Honduras.

Both she and Hector conceded in their testimony that they could not identify the

gang that threatened Hector. We therefore have no means to determine whether

the violence mentioned in the State Department documents has any connection to

the gang that issued the death threats.

       Thus, the BIA’s ruling that Calix-Gonzalez showed neither past persecution

nor a well-founded fear of future persecution was supported by substantial

evidence.3 We therefore deny the petition as to the asylum claim.

B.     Calix-Gonzalez’s Failure to Qualify For Asylum Precludes Withholding
       of Removal.

       To qualify for withholding of removal under the INA, an applicant must

show that her “life or freedom would be threatened in [her] country because of

[her] race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3)(A). The applicant bears the burden of

       3
          Because of our conclusion that Calix-Gonzalez showed neither past persecution nor a
well-founded fear of future persecution, we do not decide whether substantial evidence
supported the BIA’s determinations that (1) any persecution she may have suffered bore no
relation to a particular social group and (2) she failed to show that the Honduran government was
unable or unwilling to protect her from the gang.
                                               12
             Case: 18-13791     Date Filed: 08/07/2019   Page: 13 of 14


showing that it is “more likely than not” that upon returning to her home country

she will be persecuted based on a protected ground. Rodriguez v. U.S. Att’y Gen.,

735 F.3d 1302, 1308 (11th Cir. 2013) (internal quotation marks omitted). As with

asylum claims, the applicant may satisfy her burden of showing eligibility for

withholding of removal “by showing either: (1) past persecution in h[er] country

based on a protected ground, in which case a rebuttable presumption is created that

h[er] life or freedom would be threatened if [s]he returned to h[er] country; or (2) a

future threat to h[er] life or freedom on a protected ground in h[er] country.”

Delgado, 487 F.3d at 861 (internal quotation marks omitted).

      The burden of proof applicable to a withholding of removal claim, “more

likely than not,” is “more stringent than the standard for asylum relief.” Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006) (internal quotation marks

omitted). Thus, “[i]t is axiomatic that where an applicant fails to meet the burden

for asylum, [s]he necessarily cannot meet the more stringent burden for

withholding of removal.” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,

1249 n.3 (11th Cir. 2006). Therefore, our conclusion that Calix-Gonzalez cannot

satisfy her burden to show asylum eligibility means that she cannot satisfy the

more demanding burden that she bears to show eligibility for withholding of

removal. See Sepulveda, 401 F.3d at 1233 (“[The petitioner] failed to establish

past persecution or a well-founded fear of persecution on account of . . . [a]


                                          13
             Case: 18-13791    Date Filed: 08/07/2019    Page: 14 of 14


protected ground to support her asylum claim. On this basis, we hold there are no

grounds for reversing the IJ’s determination that she cannot establish entitlement to

withholding of removal under the INA.”). Accordingly, we deny her petition as to

her withholding of removal claim.

                              IV.    CONCLUSION

      For the foregoing reasons, Calix-Gonzalez’s petition is denied.

      PETITION DENIED.




                                         14